Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, *565entered in Albany County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
Based on confidential information that petitioner was involved in an altercation with a fellow inmate, an investigation ensued. Thereafter, petitioner was charged in a misbehavior report with violating the prison disciplinary rules which prohibit assaulting an inmate, fighting and failing to report an injury. At the tier III disciplinary hearing that followed, petitioner pleaded guilty to fighting and failing to report an injury, explaining the incident in detail. Petitioner was found guilty of all three charges, however, on administrative appeal the determination was modified by dismissing the assault charge and reducing the penalty imposed. Petitioner then commenced this CPLR article 78 proceeding.
By pleading guilty to fighting and failing to report an injury, petitioner is precluded from challenging the evidentiary basis for the determination of guilt (see Matter of Smith v Goord, 21 AD3d 1152 [2005]; Matter of Lebron v McGinnis, 20 AD3d 793 [2005], lv denied 5 NY3d 714 [2005]). Furthermore, having failed to raise his remaining objections at the disciplinary hearing, they are not preserved for our review (see Matter of Lebron v McGinnis, supra; Matter of Harris v Selsky, 15 AD3d 708, 709 [2005]).
Cardona, P.J., Mercure, Carpinello, Rose and Lahtinen, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.